Citation Nr: 1442518	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  12-00 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) and nonservice-connected death pension benefits, for accrued benefits purposes.

2.  Entitlement to recognition of the appellant as a substituting party under 38 U.S.C.A. § 5121A.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The Veteran served on active duty from February 1943 to November 1945.  The Veteran died in January 1990 and his spouse died in December 2009.  The appellant is the daughter of the Veteran and his spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appellant was scheduled to appear at the Philadelphia RO to have a personal hearing with a Veterans Law Judge.  The appellant failed to appear for said hearing, and she has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

As indicated above, the Veteran died in January 1990.  In October 2009, his surviving spouse filed a claim for dependency and indemnity compensation (DIC), nonservice-connected death pension to include special monthly compensation for aid and attendance, and accrued benefits (VA Form 21-534).  The Veteran's spouse died in December 2009.  In June 2010, the appellant, the daughter of the Veteran and his spouse, filed an application for accrued amounts due to a deceased beneficiary (VA Form 21-601).

The RO denied the appellant's claim for accrued benefits in August 2010.  In its decision, the RO determined that the Veteran's spouse did not have a valid claim for benefits pending at the time of her death.  See the RO letter dated August 2010 & the statement of the case (SOC) dated October 2011.  Specifically, the RO explained that, because the VA Form 21-534 was not correctly signed, it constituted an informal claim for benefits.  As the Veteran's spouse failed to subsequently file an appropriate formal claim for benefits within one year of that informal claim, said claim was considered invalid.  Id.  The appellant disagreed with the RO's denial of her claim and perfected an appeal in December 2011.

A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim. 38 C.F.R. § 3.155(a) (2013).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2013).

With respect to the validity of the October 2009 application for DIC, death pension, and accrued benefits (VA Form 21-534), a review of the record shows that the document was filed by the appellant on behalf of her mother, the Veteran's spouse.  The Board recognizes that the document was not signed by either the appellant or the Veteran's spouse.  However, in conjunction with the VA Form 21-534, the appellant submitted a legal power of attorney document confirming that she had legal authority to act on behalf of the Veteran's spouse.  See the power of attorney received October 2009.  She also submitted two signed statements, received in October 2009, which addressed her intent to pursue a claim on behalf of the Veteran's spouse.  Moreover, there is no indication in the record that the RO attempted to notify the Veteran's spouse of the inadequacies of her VA Form 21-534 prior to her death.
Given the clear intent of the appellant, on behalf of the Veteran's spouse, as well as the fact that the RO failed to notify the Veteran's spouse of the inadequacies of her claim for benefits, the Board will liberally construe the October 2009 VA Form 21-534 as a formal claim for DIC, death pension, and accrued benefits.  See 38 C.F.R. § 20.201; Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (VA is required to construe all of a pro se Veteran's pleadings sympathetically); Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).

Accordingly, the Veteran's spouse had a pending claim for DIC, death pension, and accrued benefits at the time of her death.  As such, the underlying issue of the appellant's entitlement to accrued benefits is now before the Board.  Crucially, however, review of the record demonstrates that additional development is required.

VA regulations define accrued benefits as periodic monetary benefits to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at the date of death and due and unpaid.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Of particular relevance to the present case, upon the death of a surviving spouse, accrued benefits are payable to a veteran's children.  38 U.S.C.A. § 5121(a)(3); 38 C.F.R. § 3.1000(a)(2).  Also, accrued benefits are payable as may be necessary to reimburse a person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).

An eligible survivor may submit a substitution request by filing a VA Form 21-601 Application for Accrued Amounts Due a Deceased Beneficiary, VA Form 21-534, Application for DIC, Death Pension & Accrued Benefits by Spouse or Child; VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant; or through any other communication indicating a desire to substitute for a deceased claimant.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2011)).  Such request must be filed not later than one year after the date of the claimant's death.  Id.  As provided in the law, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) . . . ."  Id.

There is an important distinction between the law governing a claim for accrued benefits upon the death of a beneficiary and claims regarding substitutions of claimants in the case of death of a claimant.  U.S.C.A. §§ 5121, 5121A (West 2002 & Supp. 2013).  When adjudicating the accrued benefits claims, only the evidence record at the time of death may be considered as the basis for a determination on the merits of the claim.  When a properly qualified substitute claimant continues the pending claim in the footsteps of the Veteran after death, additional development of the record may be undertaken if deemed appropriate or necessary to adequately adjudicate the merits of the claim.  A substitute claimant may submit additional evidence in support of the claim.  Also, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence for substituted claimants.  Thus, may be to an appellant's benefit to have the claim adjudicated as a substitute claimant pursuant to the newly enacted 38 U.S.C.A. § 5121A, rather than as the RO adjudicated them pursuant to 38 U.S.C.A. § 5121.  Therefore, any eligible survivor submitting a claim for accrued benefits will be considered as requesting to substitute and may be able to submit additional evidence in support of the claim.

Thus, under the above laws, the Board construes the appellant's VA Form 21-601 as an inferred request to substitute as claimant in the October 2009 claim of entitlement to DIC, death pension to include aid and attendance, and accrued benefits filed by the Veteran's spouse.  However, the Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 38 C.F.R. § 20.101(a) (2013) (describing the Board's jurisdiction).  The RO has yet to determine whether the appellant meets the basic eligibility to substitute for the Veteran's spouse with regard to the timely perfected appeal for the DIC, death pension, and accrued benefit claim.  The matter of the appellant's eligibility for substitution must therefore be remanded to the RO for adjudication.

With respect to the appellant's claim, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  The United States Court of Appeals for Veterans Claims (Court) has held that the failure by the Board to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA would seek to provide and which evidence the claimant is to provide, is remandable error.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In this case, it does not appear that the appellant has been provided adequate VCAA notice for the issue of entitlement to DIC and death pension to include aid and attendance, for accrued benefits purposes.  See 38 U.S.C.A. § 1114(l), (s); 38 C.F.R. §§ 3.350(b), (i), 3.352(a).  Moreover, VBA has indicated that a VCAA letter must be provided to the individual requesting substitution if no VCAA notice letter was previously provided to the original claimant or if such notice letter was inadequate.  See VBA Fast Letter 10-30 (Aug. 10, 2010).  Remand is therefore necessary in order to afford the appellant appropriate VCAA notice.

Moreover, the Board observes that in order to determine the merits of the appellant's claim, a review of the deceased Veteran's entire VA claims file is necessary.  Currently, his VA claims file is not of record.  An effort should therefore be made to obtain the deceased Veteran's VA claims file.

Accordingly, the case is REMANDED for the following action:

1. VBA should take the appropriate steps to obtain and associate the deceased Veteran's VA claims file with the current claims folder.

2. Send the appellant a notice letter that explains how to establish entitlement to DIC, death pension to include special monthly compensation for aid and attendance, accrued benefits, and substitution.  Afford the appellant the opportunity to submit additional evidence or argument in furtherance of her claims.  Associate any records or responses received with the claims file, and undertake any reasonable indicated development.

3. Adjudicate whether the appellant meets the basic eligibility requirements to substitute for the deceased Veteran's spouse with regard to the October 2009 claim of entitlement to DIC, death pension to include special monthly compensation for aid and attendance, and accrued benefits.  If the basic eligibility requirements are met, send the appellant appropriate notice with respect to her status as a substituted party.

After the appellant has been properly informed of her status as a substituted party and the appropriate amount of time for response has expired, or she has waived the remaining period, VBA should readjudicate the appellant's claim for entitlement to DIC, death pension, and accrued benefits.

4. Thereafter, readjudicate the appellant's claim of entitlement to DIC and nonservice-connected death pension benefits, for accrued benefits purposes.  If any benefit sought on appeal remains denied, VBA should provide the appellant with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

